PER CURIAM.
Neither the state’s response to our order to show cause, nor the record before us, conclusively refutes appellant’s allegation that he was not advised of potential deportation consequences of his plea in case number 95-12161 CFA02. Accordingly, we remand for attachment of those portions of the record which conclusively refute appellant’s claim, or for an eviden-tiary hearing.
POLEN, C.J., and FARMER, J., concur.
STONE, J., concurs specially with opinion.
STONE, J.,
concurring specially.
I concur in the majority opinion but additionally note that Appellant has alleged resulting prejudice by swearing that he has been “placed in” deportation proceedings.